Case 2:18-cr-20041-BAF-DRG ECF No. 46 filed 09/15/20                   PageID.416       Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                             Criminal No. 18-CR-20041-01

vs.                                                           HON. BERNARD A. FRIEDMAN

DENZELL LITTLETON,

      Defendant.
_____________________________/

                       OPINION AND ORDER DENYING
              DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

                 This matter is presently before the Court on defendant’s motion for compassionate

release [docket entry 39]. The government has filed a response in opposition. Defendant has

not replied, and the time for him to do so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the

Court shall decide this motion without a hearing. For the reasons stated below, the Court shall

deny the motion.

                 Defendant, currently confined at FCI-Milan in Milan, Michigan, seeks

compassionate release under 18 U.S.C. § 3582(c)(1)(A)1 because he has asthma and he has


       1
           Section 3582(c) states in relevant part:

                 Modification of an Imposed Term of Imprisonment.—The court
                 may not modify a term of imprisonment once it has been imposed
                 except that—

                 (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
Case 2:18-cr-20041-BAF-DRG ECF No. 46 filed 09/15/20               PageID.417      Page 2 of 6




“been shot multiple times which also impact my breathing.” Def.’s Mot. at 7. Defendant also

complains generally about the lack of social distancing at FCI-Milan and points to the general

danger of contracting the virus in prison. The government opposes the motion on the grounds

that defendant’s medical conditions do not place him at a significantly greater risk of

experiencing complications were he to be infected by the coronavirus, and that he does not meet

the other requirements for compassionate release.

              This Court has summarized the legal standards applicable to this motion as

follows:

              The compassionate release statute allows the Court to modify a
              defendant’s term of imprisonment if: (1) he fully exhausts all
              administrative remedies; (2) he shows both “extraordinary and
              compelling reasons warrant such a reduction [or release]” and that
              the reduction or release is consistent with” the Sentencing
              Commission’s policy statements; (3) he is not a danger to any
              other person or the community; and (4) the factors in 18 U.S.C. §
              3553(a) support the reduction or release to the extent they are
              applicable. See 18 U.S.C. § 3582(c)(1)(A)(i); United States
              Sentencing Guidelines Manual (“USSG”) § 1B1.13 cmt. n.1;
              United States v. Austin, No. 15-20609, 2020 WL 2507622, at *1
              (E.D. Mich. May 15, 2020).

                                          *   *     *

              Section 1B1.13 of the Sentencing Guidelines is the “applicable
              policy statement” with which the Court must comply when



              warden of the defendant’s facility, whichever is earlier, may
              reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that
              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—

              (i)    extraordinary and compelling reasons warrant such a
              reduction . . . .

                                              2
Case 2:18-cr-20041-BAF-DRG ECF No. 46 filed 09/15/20                 PageID.418       Page 3 of 6




               considering a request for compassionate release. Section 1B1.13
               explains that a defendant must “not [be] a danger to the safety of
               any other person or to the community” under 18 U.S.C. § 3142(g)
               and must fit within at least one of the following four categories of
               “extraordinary and compelling reasons”: (1) the defendant’s
               medical condition; (2) the defendant’s age; (3) the defendant’s
               family circumstances; and (4) other reasons as determined by the
               BOP. USSG § 1B1.13 cmt. n.1; Austin, 2020 WL 2507622, at *1.

United States v. Wingo, No. 15-20450, 2020 WL 4676388, at *1-2 (E.D. Mich. Aug. 12, 2020).

               The Court has considered these factors and concludes that compassionate release

would not be appropriate in this case. First, the Court is not convinced that defendant’s medical

conditions, combined with his status as a prison inmate, place his health and safety at such great

risk to constitute extraordinary and compelling reasons for release. While the Centers for

Disease Control and Prevention indicates that people with moderate to severe asthma may be

at risk of severe illness from COVID-19, defendant does not state (or present any medical

records showing) that his asthma is this acute. Nor does defendant provide any information at

all regarding his alleged breathing difficulties from his gunshot wounds.

               Additionally, defendant has not shown that the risk of infection at FCI-Milan is

unacceptably high. The Bureau of Prisons (“BOP”) currently reports that no inmates at that

facility are infected. See https://www.bop.gov/coronavirus (last visited Sept. 14, 2020). In its

response brief, the government notes that the BOP has reduced the prison population by granting

home confinement to over 7,600 inmates nationwide and that it has taken significant steps to

minimize the spread of the virus at all BOP facilities. The Sixth Circuit has acknowledged these

efforts. See Wilson v. Williams, 961 F.3d 829, 841 (6th Cir. 2020). Defendant has not shown

that FCI Milan’s efforts to control the spread of the virus are inadequate or that treatment is

unavailable in the event he should become ill.

                                                 3
Case 2:18-cr-20041-BAF-DRG ECF No. 46 filed 09/15/20                 PageID.419       Page 4 of 6




               Further, this Court has stated that “[a] generalized risk of contracting COVID-19,

or potentially developing the more severe symptoms associated with it, are not the type of

‘extraordinary and compelling reasons’ that justify compassionate release.” United States v.

Gordon, No. CR 11-20752, 2020 WL 4381948, at *4 (E.D. Mich. July 31, 2020). See also

United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020)

(“[S]peculation as to whether COVID-19 will spread through Defendant’s detention facility, .

. . whether Defendant will contract COVID-19, and whether he will develop serious

complications does not justify the extreme remedy of compassionate release.”).

               The Court concludes that defendant has failed to show the existence of any

extraordinary and compelling reason warranting his immediate release from prison. The Court

also finds that release in this case would be all the more inappropriate in light of the fact that

defendant has served only a fraction of his sentence for serious crimes. The Court sentenced

defendant in October 2018 to a 78-month prison term, pursuant to a Rule 11 Plea Agreement

wherein defendant pled guilty to drug possession, drug distribution, firearms, and counterfeiting

charges.2 The government estimates, and defendant appears to concede, that with credit for


       2
        The factual basis for defendant’s guilty plea is set forth in the plea agreement at
paragraph 1C as follows:

                       On January 19, 2018, FBI agents executed a search warrant
               at the home of Denzell Littleton . . . . Inside the house, agents
               found a shopping bag with 220.6 grams of marijuana below a table
               with a digital scale and packaging materials on it. Also next to the
               table was a loaded Professional Ordinance AR-15 assault pistol
               with a 27-round magazine and a drum magazine. Agents also
               found a loaded, stolen Walther PK380 handgun hidden in the
               couch and approximately 171.9 grams of marijuana packaged in
               bulk in the refrigerator.
                       Agents also found a Fargo HDP 5000 printer, two fake

                                                4
Case 2:18-cr-20041-BAF-DRG ECF No. 46 filed 09/15/20                 PageID.420       Page 5 of 6




pretrial detention defendant has served only approximately two years, or 30% of his sentence.

The Sixth Circuit has noted that this is a factor the Court may consider in deciding a motion for

compassionate release, as it relates to the 18 U.S.C. § 3553(a) factors of reflecting the

seriousness of the offense, promoting respect for the law, and providing just punishment for the

offense. See United States v. Kincaid, 805 F. App’x 394, 395 (6th Cir. 2020). In the present

case, the Court finds that releasing defendant after such a short period of time would seriously

undermine each of these important sentencing objectives.

              Finally, the Court finds that defendant is ineligible for release because he is a

danger to the community, a disqualifying factor under § 1B1.13 of the Sentencing Guidelines.

Drug dealing and guns are a dangerous combination, and defendant was found with two loaded

guns and distribution quantities of a controlled substance. The multiple counterfeit credit cards

found in defendant’s possession showed defendant’s involvement in credit card fraud and

identify theft, crimes that also greatly danger the community. Accordingly,




              Illinois driver’s licenses, a MasterCard issued to “Omesha
              Johnson,” and a partially created Bank of America Visa card in
              which no name or account number was embossed on the front and
              no account information was encoded on the back, and blank cards
              used to produce counterfeit credit cards (i.e., 15 blank white cards;
              16 blank cards with chips). In addition, agents found nine
              counterfeit MasterCards that bore the name Denzell Littleton.
              Five of the cards purported to be PNC Bank MasterCards, and four
              purported to be US Bank MasterCards, but the account numbers
              embossed on the front of the cards were issued by different
              financial institutions. Similarly, the accounts encoded on the
              magnetic strip on the back of the cards did not match the number
              embossed on the front. In other words, the cards contained stolen
              credit card numbers on both the front and the back of the cards.



                                               5
Case 2:18-cr-20041-BAF-DRG ECF No. 46 filed 09/15/20                           PageID.421        Page 6 of 6




                 IT IS ORDERED that defendant’s motion for compassionate release is denied.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: September 15, 2020                           Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 15, 2020.

 Denzell Littleton, 56374-039                        s/Johnetta M. Curry-Williams
 Milan 5752 Federal Correctional Institution         Case Manager
 Inmate Mail/Parcels
 P.O. BOX 1000
 MILAN, MI 48160




                                                       6
